Name: 83/517/EEC: Council Decision of 17 October 1983 on the rules of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-10-22

 Avis juridique important|31983D051783/517/EEC: Council Decision of 17 October 1983 on the rules of the Committee of the European Social Fund Official Journal L 289 , 22/10/1983 P. 0042 - 0044 Spanish special edition: Chapter 05 Volume 4 P. 0030 Portuguese special edition Chapter 05 Volume 4 P. 0030 *****COUNCIL DECISION of 17 October 1983 on the rules of the Committee of the European Social Fund (83/517/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 124 and 153 thereof, Having regard to the draft submitted by the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 2950/83 (4) lays down new methods of operation for the European Social Fund deriving from the tasks of the Fund as defined by Council Decision 83/516/EEC (5); Whereas it is appropriate to revise the rules of the Committee of the Social Fund taking account of the new methods of operation of the Fund; Whereas in the interests of greater clarity and legal certainty it is appropriate for the Council Decision of 25 August 1960 on the rules of the Committee of the European Social Fund (6), as last amended by the 1979 Act of Accession, to be replaced by a new Decision, HAS DECIDED AS FOLLOWS: Article 1 1. The Committee shall give opinions on: (a) proposals and drafts concerning the rules governing the tasks and operation of the Fund; (b) decisions applying the rules governing the tasks and operation of the Fund; (c) the guidelines for the management of the Fund; (d) the preliminary draft of the budget relating to the Fund; (e) applications for assistance from the Fund. 2. The Committee may, on its own initiative, submit opinions to the Commission on any question concerning the tasks and operation of the Fund. Article 2 The Committee shall be presided over by a member of the Commission. It shall consist of two representatives of the Government, two representatives of trade unions and two representatives of employers' organizations from each Member State. Article 3 1. For each Member State, one alternate member shall be appointed for each of the categories referred to in Article 2. 2. In the absence of one or both members, their alternate shall be automatically entitled to take part in the deliberations. Article 4 1. The term of office for members and alternates shall be two years. Their appointments may be renewed. 2. After expiry of their term of office, members and alternates shall remain in office until they are replaced or until their appointments are renewed. Article 5 1. Only nationals of Member States may be appointed Committee members or alternates. 2. The duties of a member or alternate shall be incompatible with those of a member of an institution of the European Communities or of the Economic and Social Committee and with those of an official of the European Communities. Article 6 1. Members and alternates shall be appointed by the Council. In appointing the Committee, the Council shall make every effort to achieve fair representation within the various groups concerned. 2. The list of members and alternates shall be published in the Official Journal of the European Communities. Article 7 In the event of the death or resignation of a member or alternate or if he is no longer qualified to serve on the Committee, a new member or alternate shall be appointed, in accordance with the procedure provided for in Article 6, for the remainder of his term of office. Article 8 The member of the Commission responsible for chairing the Committee may delegate this duty to a senior official of the Commission. Article 9 1. The Committee shall be convened by its chairman, either on his own initiative or at the request of one-third of the members. 2. Notices of meetings shall contain the agenda decided on by the chairman for discussion. The Committee may decide to discuss other matters falling within its competence. 3. The meetings of the Committee shall not be public. Article 10 The Committee shall take all decisions by an absolute majority of the votes validly cast. Article 11 On a proposal from the chairman the Committee may hear experts. Article 12 The Committee shall submit to the Commission a summary of the opinions which it has given; the summary shall also mention the minority opinions expressed. Article 13 1. The Commission may consult the Committee using the written procedure where such consultation is of an urgent nature and its content lends itself to such a procedure. The Committee shall be informed without delay of the opinions expressed by its members. 2. If one-third of the members of the Committee so request, the written procedure shall be suspended and the chairman shall convene the Committee without delay. Article 14 Where the Commission departs from an opinion of the Committee it shall inform the Committee within 40 days of the reasons for its decision. Article 15 The Commission shall inform the Committee regularly of the principal aspects of Community policy on economic and social affairs. Article 16 Secretarial services shall be provided for the Committee by the Commission. The Commission shall make available to the Committee the premises and facilities needed for its operation. Article 17 1. The Committee shall draw up its rules of procedure. 2. The rules of procedure shall be approved by the Council, after consulting the Commission. Article 18 The Council Decision of 25 August 1960, on the Rules of the Committee of the European Social Fund, is hereby repealed. Done at Luxembourg, 17 October 1983. For the Council The President G. VARFIS (1) OJ No C 308, 25. 11. 1982, p. 9. (2) OJ No C 161, 20. 6. 1983, p. 51. (3) OJ No C 124, 9. 5. 1983, p. 4. (4) See page 1 of this Official Journal. (5) See page 38 of this Official Journal. (6) OJ No 56, 31. 8. 1960, p. 1201/60. ANNEX STATEMENT TO BE ENTERED IN THE MINUTES Council statement 'The Council notes that in the framework of the rules and practices in force at national level Member States will endeavour, wherever appropriate, to involve workers and employers in examination of the problems which may be raised by certain requests for Fund assistance.'